DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed on October 4, 2021, and October 15, 2021, are acknowledged by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Grounded diaphragm with conductive layer
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hirako et al. (JP 2009-24749 A, hereinafter “Hirako”) in view of Imai et al. (US PG PUB 20180038505, hereinafter “Imai”).
Regarding Claim 1, Hirako discloses a diaphragm valve (10, fig. 1) comprising: a valve main body (14) having formed therein a valve chamber (fluid passage between flow passages 33 and 34), and a first flow passage (33) and a second flow passage (34) being in communication with the valve chamber; an annular valve seat (36) formed in the valve chamber; a diaphragm (26) contacting and separating from the valve seat (Hirako discloses “When the boss portion 26a of the diaphragm valve body 26 abuts against or separates from the valve seat 36); and a drive unit (16) driving the diaphragm, said diaphragm contacting and separating from the valve seat to switch opening and closing between the first flow passage and the second flow passage (Hirako discloses the flow of the liquid through the liquid passages 33 and 34 is prevented or allowed), wherein the drive unit has a drive unit housing (11, 12) attached to the valve main body so that an outer peripheral edge portion (26b) of the diaphragm is sandwiched between the valve main body and the drive unit housing (fig. 1 illustrates a diaphragm flange 26b between valve main body 14 and lower portion 12 of drive unit housing), the diaphragm includes a contact portion (26a) coming in contact with the valve seat and a residual portion (41), said contact portion being formed of a non-electroconductive fluorine resin material (diaphragm valve body 26 made of a synthetic resin (insulating material) such as a fluororesin), said residual portion of the diaphragm being formed of an electroconductive fluorine resin material (a diaphragm valve element 26 made of synthetic resin (insulating material) such as fluororesin is connected to a lower end portion of a piston rod 16. The diaphragm valve element 26 has a boss portion 26a connected to the piston rod 16, a peripheral portion 26b caught by a cylinder body 12 and a flow passage body 14, and a diaphragm membrane portion 26c formed between the boss portion 26a and the peripheral portion 26b. A conductive layer 41 is formed on a side of the diaphragm valve element 26 not contacting with liquid over its entire surface. The conductive layer 41 is composed by laminating a high resistance layer of a relatively high resistance and a low resistance layer of a resistance lower than the high resistance layer).

    PNG
    media_image1.png
    559
    776
    media_image1.png
    Greyscale

HIRAKO – FIGURES 1 and 2
Hirako discloses the claimed invention, except the drive unit housing is formed of an electroconductive fluorine resin material.
Imai teaches a drive unit housing (110) is formed of an electroconductive fluorine resin material (para 0038, “the body portion 110 is formed of a conductive fluororesin material including a fluororesin material and carbon nanotubes dispersed in the fluororesin material”).
It would have been obvious to one having ordinary skill in the art a time of the claimed invention to have modified the flouring resin material of the drive housing, as disclosed by Hirako, by including nano-carbon or carbon black to make the material conductive, as taught by Imai, for the purpose of allowing the placement of a grounding system on a housing instead of at a sealing joint. Placing the grounding system on the housing creates less leaking because the fluid is not able to creep along a grounding wire at a seal joint.
Regarding Claim 2, Hirako discloses the drive unit (15) further includes a stem (15b) coupled to the diaphragm (26) and a drive mechanism (piston 16) for driving the stem, and the stem is formed of an electroconductive fluorine resin material (conductive component piston rod 16).
Regarding Claim 3, Hirako discloses all of the components of the drive unit (stem 16) adjacent to the diaphragm (4) are formed of an electroconductive fluorine resin material (conductive component piston rod 16).
Regarding Claim 4, Hirako discloses the drive mechanism (piston 16) includes a piston (16) housed in the drive unit housing (12) so as to be reciprocally movable, and the stem (15b) coupled to the piston, thereby being driven by the reciprocating movement of the piston.
Regarding Claim 5, Hirako discloses the piston (16) is formed of an electroconductive fluorine resin material (conductive component piston rod 16).
Regarding Claim 6, Hirako discloses the diaphragm (26) includes a valve element part (26a) contacting the valve seat (36), and an annular membrane part (26c) extending from the valve element part, said membrane part having an outer peripheral edge portion sandwiched between (fig. 1 illustrates a diaphragm flange 26b between valve main body 14 and lower portion 12 of drive unit housing) the valve main body (14) and the drive unit housing (lower portion 12 of drive unit housing).
Regarding Claim 7, Hirako discloses the diaphragm (26) is connected to a ground element (E1, E2) allowing static electricity to escape to the outside.
Regarding Claim 8, Hirako discloses the electroconductive fluorine resin material comprises a composition containing a conductive material compounded in a fluorine resin material (The conductive layer 41 is composed by laminating a high resistance layer of a relatively high resistance and a low resistance layer of a resistance lower than the high resistance layer).
Regarding Claim 9, Hirako discloses the claimed invention, except conductive material is carbon nanotubes.
Imai teaches conductive material is carbon nanotubes (body portion 210, the valve body portion 260, and the diaphragm portion 270 of the second embodiment are formed of a conductive fluororesin material including a fluororesin material and carbon nanotubes dispersed in the fluororesin material.).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the conductive flouroresin, as disclosed by Hirako, by using nanotubes to a flouroresin material, as taught by Imai, for the purpose of a constant conductivity is imparted to the diaphragm portion by dispersing 0.020 weight % or more of carbon nanotubes in the conductive fluororesin material forming the diaphragm portion in direct contact with the fluid, thereby making it possible to prevent charging. This is because, when tube-like carbon nanotubes having a predetermined length are used as a conductive material, the conductivity can be imparted with a small number of carbon nanotubes, as compared with other granular conductive materials such as carbon black and iron powder (para 0092).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsuzuki JP 2018009667 A, Imai et al US 9995415, Okita et al US PG PUB 20150129791, Branson US 4357748 disclose diaphragm valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753